Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 1 of 32 PageID #: 96




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------x
 ELIJAH SCHIMKEWITSCH,

                                         Plaintiff,

                                    -against-                                           19-cv-5199 (SJF) (AYS)


 NEW YORK INSTITUTE OF TECHNOLOGY,

                                         Defendant.
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x




                           PLAINTIFF’S MEMORANDUM OF LAW
                    IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS




                                              GILBERT LAW GROUP
                                           425 Broadhollow Road, Suite 405
                                            Melville, New York 11747-4701
                                                   Tel: 631-630-0100
 Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 2 of 32 PageID #: 97


                             TABLE OF CONTENTS

                                                                            Page

INTRODUCTION ……………………………………………………………………….……..                                  1

I.     PLAINTIFF PLAUSIBLY ALLEGES THAT DEFENDANT SUBJECTED
       SCHIMKEWITSCH TO UNLAWFUL DISCRIMINATION ……………………...                    1

       A.   PLAINTIFF PLEADED TIMELY ALLEGATIONS OF
            DEFENDANT’S UNLAWFUL DISCRIMINATORY CONDUCT……...….                 3

       B.   PLAINTIFF PLAUSIBLY ALLEGES THAT DEFENDANT
            REGARDED HIM AS DISABLED AND, AS A RESULT,
            UNLAWFULLY SUBJECTED HIM TO HARASSMENT,
            DISCRIMINATION, AND EXPULSION…………………………..…………                      5

       C.   PLAINTIFF PLAUSIBLY ALLEGES THAT
            NYIT VIOLATED THE ADA AND NYHRL BY ITS FAILURE
            TO ENGAGE IN AN INTERACTIVE DIALOGUE
            AND/OR REASONABLY ACCOMMODATE PLAINTIFF ………………..                   7

       D.   PLAINTIFF ADEQUATELY PLEADED
            THE REQUISITE ELEMENTS TO ESTABLISH A
            PLAUSIBLE CLAIM FOR DISABILITY DISCRIMINATION……………                 9

II.    SCHIMKEWITSCH’S CLAIMS OF BREACH OF CONTRACT,
       UNJUST ENRICHMENT, AND QUANTUM MERUIT
       ARE APPROPRIATELY PLEADED AND SHOULD NOT BE DISMISSED………               14

       A.   PLAINTIFF PROPERLY PLEADED A CLAIM FOR
            BREACH OF CONTRACT AS DEFENDANT FAILED TO
            COMPLY WITH ITS CONTRACTUAL OBLIGATIONS………………...…                 14

       B.   AS SCHIMKEWITSCH’S VERIFIED COMPLAINT ASSERTS CLAIMS
            OF SYSTEMIC DISCRIMINATION, THIS COURT HAS JURISDICTION
            TO HEAR CLAIMS CHALLENGING HIS DISMISSAL …………………....              17

III.   PLAINTIFF PLAUSIBLY ALLEGES CLAIMS FOR
       VIOLATION OF NEW YORK’S HUMAN RIGHTS LAW …………….………….                   19

       A.   PLAINTIFF PLAUSIBLY ALLEGES
            A CLAIM OF DISABILITY DISCRIMINATION ……………………………                  19

       B.   PLAINTIFF PLAUSIBLY ALLEGES A CLAIM OF
            GENDER DISCRIMINATION BASED ON DISPARATE TREATMENT ....           20

       C.   PLAINTIFF PLAUSIBLY ALLEGES A CLAIM OF
            GENDER DISCRIMINATION BASED ON DISPARATE IMPACT………...             21
 Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 3 of 32 PageID #: 98


      D.   AT THE PLEADINGS STAGE, PLAINTIFF SCHIMKEWITSCH
           MET HIS MINIMAL BURDEN OF ALLEGING FACTS
           RAISING AN INFERENCE OF DISCRIMINATORY ANIMUS
           BASED ON HIS NATIONAL ORIGIN AND/OR ETHNICITY……………….                22

      E.   SCHIMKEWITSCH PLAUSIBLY ALLEGES UNLAWFUL RETALIATION               23

IV.   SCHIMKEWITSCH PLAUSIBLY ALLEGED DISCRIMINATION AND
      RETALIATION PURSUANT TO NEW YORK CITY HUMAN RIGHTS LAW……                24

CONCLUSION…………………………………………………………………………………….                                   25




                                       ii
 Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 4 of 32 PageID #: 99


                                TABLE OF AUTHORITIES


Cases                                                                                    Page

Alexiadis v. NY College of Health Professions,
891 F. Supp. 2d 418 (E.D.N.Y. 2012) ……………………………………………………..                               7

Alleyne v. NAACP Legal Defense and Educational Fund, Inc.,
No. 14-CV-6675 (MKB) (E.D.N.Y. 2015)………………………………………………...                                7

Andre v. Pace Univ., 170 Misc.2d 893 (N.Y. Sup. 1996)…………………………………                       16, 17

Ansari v. New York Univ.,
No. 96 Civ. 5280 (MBM), 1997 WL 257473, at *3 (S.D.N.Y. May 16, 1997)……………               15

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)……………………………………………….                           2, 10

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 563 (2007)…………………………………….                 1, 4, 5, 12,
                                                                                        13, 21

Boykin v. Key-Corp., 521 F.3d 202 (2d Cir. 2008)…………………………………...........                 10, 22

Brady v. Wal-Mart Stores, Inc., 531 F.3d 127 (2d Cir. 2008)……………………………..                8, 9, 19

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 57 (2006)………………………               23

Camarillo v. Carrols Corp., 518 F.3d 153, 156 (2d Cir. 2008)……………………………                  3, 10

Cifra v. Gen. Elec. Co., 252 F.3d 205, 217 (2d Cir. 2001)………………………………...                 23, 24

Cleveland v. Caplaw Enters., 448 F.3d 518, 521 (2d Cir. 2006)…………………………..                1, 4

Chambers v. Time Warner, Inc., 282 F.3d 147, 152-153 (2d Cir. 2002)…………………..             1

Doe v. Skidmore College, 152 A.D.3d 932 (3d Dept. 2017)………………………………. 2, 3, 5, 8, 9,
                                                                      10, 12, 13,
                                                                           19, 20

Eidlisz v. New York Univ., 61 A.D.3d 473 (1st Dept. 2009)………………………………..                  15

Fasciana v. County of Suffolk, 996 F. Supp. 2d 174 (E.D.N.Y. 2014)…………………….              18

Felix v. New York City Transit Authority, 154 F.Supp.2d 640 (S.D.N.Y.2001)…………...   8, 9, 19, 20

Gillman v. Inner City Broadcasting Corp., 2009 WL 3003244 at *3……………………..                10

Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 110 (2d Cir. 2010)……………………              23, 24


                                             iii
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 5 of 32 PageID #: 100


Cases                                                                                  Page

Hilton v. Wright, 673 F.3d 120, 129 (2d Cir. 2012)………………………………………..                      7

Hoffman v. Parade Publs., 15 N.Y.3d 285 (2010)…………………………………………                                25

Jackan v. N.Y. State Dep't of Labor, 205 F.3d 562, 566 (2d Cir. 2000)…………………...        8, 9, 20

Jenkins v. New York City Transit Authority, 646 F. Supp. 2d 464 (S.D.N.Y. 2009)………     21, 22

Jordan v. Forfeiture Support Associates, 928 F. Supp. 2d 588 (E.D.N.Y. 2013)…………         7

Joseph v. N. Shore Univ. Hosp.,
No. 08-CV-3799, 2011 WL 573582, at *11 (E.D.N.Y. Feb. 15, 2011)……………………                  22

Keefe v. New York Law Sch., 71 A.D. 3d 569 (1st Dept. 2010)……………………………                   15

Kramer v. Time Warner Inc., 937 F.2d 767, 773 (2d Cir. 1991)…………………………..                  1

Krikelis v. Vassar Coll., 581 F. Supp. 2d 476, 486 (S.D.N.Y. 2008)……………………...             20

Kwan v. Andalex Grp., LLC, 737 F.3d 834, 845 (2d Cir. 2013)…………………………...                 9, 10

Lawton v. Success Academy Charter Schools, Inc.,
323 F. Supp. 3d 353 (E.D.N.Y. 2018)……………………………………………………...                              2, 4, 7

Leibowitz v. Cornell Univ.,
445 F.3d 586, 591 (2d Cir. 2006)………………………………………………... 2, 3, 10, 12, 20, 21, 23

Littlejohn v. City of New York, 795 F.3d 297 (2d Cir. 2015)…………………………. 11, 12, 14, 22, 23

Mateo v. The County of Suffolk,
Case No. 12-CV-6160 (DRH)(GRB) (E.D.N.Y. Oct. 23, 2014)…………………………..                     18, 19

Matter of Doe v. Bell, 194 Misc. 2d 774 (N.Y. Sup. 2003)………………………………..                        20

McBride v. BIC Consumer Prods. Mfg. Co., Inc., 583 F.3d 92, 101 (2d Cir. 2009)………               8

Natofsky v. City of New York, 921 F.3d 33 (2d Cir. 2019)…………………………………                   10, 13

Novick v. Vill. Of Wappingers Falls, New York,
376 F.Supp. 3d 318, 342 (S.D.N.Y. 2019)…………………………………………………                                    12

Novio v. The New York Academy of Art,
No. 17 Civ. 5648 (RWS) (S.D.N.Y. July 18, 2018)………………………………………..                     15, 16, 17

Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 71 (2d Cir. 1998)…………………..                  1

Parker v. Columbia Pictures Indus., 204 F.3d 326, 337 (2d Cir. 2000)…………………...                14
                                              iv
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 6 of 32 PageID #: 101




Case                                                                                      Page

Pothen v. Stony Brook University,
211 F.Supp.3d 486 (E.D.N.Y. 2016) ………………………………………… 1, 4, 8, 10, 12, 20, 21, 23

Perry v. NYSARC, Inc., 424 F. App'x 23, 25-26 (2d Cir. 2011)…………………………...                        14

Ray v. Weit, No. 16-1106 (2d Cir. Sep. 8, 2017)…………………………………………..                      4, 5, 13, 21

Reeves v. Johnson Controls World Servs., Inc., 140 F.3d 144, 155 (2d Cir. 1998)………..             20

Reyes v. County of Suffolk, 995 F. Supp. 2d 215, 228 (E.D.N.Y. 2014)…………………...              18, 19

Rohn Padmore, Inc. v. LC Play Inc., 679 F Supp 2d 454, 465 (S.D.N.Y. 2010)………….                  24

Sch. v. Adler, 124 Misc.2d 817 (N.Y. Civ. Ct. 1984)……………………………………...                        16, 17

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)……………………………………………...                                   1

Shah v. Wilco Sys., Inc., 27 A.D.3d 169, 176 (1st Dept. 2005)……………………………..                       25

State Div. of Human Rights v. Xerox Corp., 65 N.Y.2d 213 (1985)……………………….                        20

State Farm Mutual Automobile Insurance Company v. Cohan,
No. 12-CV-1956 (JS) (GRB) (E.D.N.Y. 2013)…………………………………………….                                       1

Stern v. State Univ. of New York,
No. 16-CV-5588 (NGG) (LB) (E.D.N.Y. Sept. 30, 2018)…………………………………                            13, 14

Sweeney v. Columbia Univ., 270 A.D.2d 335, 336 (2d Dept. 2000)……………………….                         15

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510, (2002)………………………… 10, 12, 20, 21, 22, 23

United States v. Brennan, 650 F.3d 65, 134 (2d Cir. 2011)………………………………..                          22

Vega v. Hempstead Union Free Sch. Dist.,
801 F.3d 72, 84 (2d Cir. 2015) ……………………………………………… 2, 3, 10, 12, 20, 21, 23, 24

Weixel v. Bd. of Ed. of City of New York, 287 F. 3d 138, 148 (2d Cir. 2002)……………...               5




                                                v
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 7 of 32 PageID #: 102




                             Statutes and Regulations

29 C.F.R. § 1630.2(o)(3) ……………………………………………………………………                             8

29 U.S.C. § 701 et seq ……………………………………………………………………...                       2, 3, 5

42 U.S.C. § 12102(1)(A) ……………………………………………………………………                              4

42 U.S.C. § 12102(2)(A) ……………………………………………………………………                              4

42 U.S.C. § 12102(3)(B) ……………………………………………………………………                              7

42 U.S.C. § 12182(a) ……………………………………………………………………….                           3, 10

45 C.F.R. § 84.3(j)(2)(ii) ……………………………………………………………………                           4

C.P.L.R. § 7803 ……………………………………………………………………………..                           15 - 19

Fed. R. Civ. P. § 8(a)(2) ……………………………………………………………………..                     10, 21

Fed. R. Civ. P. § 8(d)(3) ……………………………………………………………………..                         14

Fed. R. Civ. P. § 12(b)(6) ………………………………………………………………….. 1, 2, 10, 24

H.R. Rep. No 110-730 ………………………………………………………………………                             6, 7

N.Y.C. Admin. Code § 8-101 et seq. ………………………………………………………..                 24, 25

N.Y. Exec. Law § 290 et seq. ………………………………………………………………..                     9, 20

N.Y. Exec. Law § 292(21) …………………………………………………………………...                          20

Pub. Law 110-325 …………………………………………………………………………..                              6, 7




                                        vi
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 8 of 32 PageID #: 103




                                           INTRODUCTION

         Defendant’s FRCP 12(b)(6) motion should be denied as it is fundamentally flawed on

 both the facts and the law. The facts asserted in the Complaint must be construed as true. See,

 Scheuer v. Rhodes, 416 U.S. 232, 236 (1974). Preliminarily, it is critical to note that defendant’s

 motion is replete with disputed factual assertions that are in the nature of a rebuttal to

 Schimkewitsch’s claims, and are wholly impermissible for consideration in a 12(b)(6) pre-

 joinder motion. State Farm Mutual Automobile Insurance Company v. Cohan, No. 12-CV-1956

 (JS) (GRB) (E.D.N.Y. 2013); Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 71 (2d Cir.

 1998). See, Chambers v. Time Warner, Inc., 282 F.3d 147, 152-153 (2d Cir. 2002); Kramer v.

 Time Warner Inc., 937 F.2d 767, 773 (2d Cir. 1991). Contrary to defendant’s claim, factual

 plausibility exists regarding all counts. To dismiss or ignore alleged specificity by claiming that

 there are insufficient facts pleaded is nothing more than an attempt to buttress an otherwise

 insupportable 12(b)(6) motion. Id.

         Aside from accepting all the factual allegations set forth in the Complaint as true, this

 Court must also draw all reasonable inferences in favor of the plaintiff. See, Pothen v. Stony

 Brook University, 211 F.Supp.3d 486 (E.D.N.Y. 2016); Cleveland v. Caplaw Enters., 448 F.3d

 518, 521 (2d Cir. 2006). A claim “may be supported by showing any set of facts consistent with

 the allegations in the complaint." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 563 (2007). The

 Court, therefore, may not require "heightened fact pleading of specifics, but only enough facts to

 state a claim for relief that is plausible on its face." Id. at 570.

       I.    PLAINTIFF PLAUSIBLY ALLEGES THAT DEFENDANT SUBJECTED
             SCHIMKEWITSCH TO UNLAWFUL DISCRIMINATION

         A close review of Schimkewitsch’s pleading and defendant’s motion illustrates that

 defendant manipulates the facts and law in its favor. Defendant repeatedly offers superficial and

                                                      1
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 9 of 32 PageID #: 104




 misleading bases for dismissal while ignoring the fact that plaintiff pleaded specific factual

 allegations which, if true, would "allow the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        Irrespective of which Americans With Disabilities Act (“ADA”) and Rehabilitation Act

 of 1973, 29 U.S.C. § 701 et seq., (“Rehab Act”) (collectively, “the Acts”) framework is applied,

 the claims are sufficiently and plausibly pleaded. See, FRCP 12(b)(6); Doe v. Skidmore College,

 152 A.D.3d 932 (3d Dept. 2017); Index. No.: 1:17-CV-1269 (N.D.N.Y. August 20, 2018);

 Lawton v. Success Academy Charter Schools, Inc., 323 F. Supp. 3d 353 (E.D.N.Y. 2018); Vega

 v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 84 (2d Cir. 2015); Leibowitz v. Cornell Univ.,

 445 F.3d 586, 591 (2d Cir. 2006).

        Significantly, Schimkewitsch’s Complaint alleges violations of Title III of the ADA and

 Rehab Act based on two distinct legal frameworks. Schimkewitsch concurrently alleges that

 defendant unlawfully denied benefits due to Schimkewitsch based on an actual or perceived

 disability, and that defendant failed to engage in an interactive process and/or provide a

 reasonable accommodation. Comp. ¶¶ 62, 67-72.

        Both of the aforementioned legal theories constitute independent bases for relief. See,

 Skidmore College, supra (holding that a denial of a plaintiff’s “full and equal opportunity to

 enjoy the services defendants provide…can occur when qualified disabled individuals are denied

 ‘reasonable accommodations' that permit them to have access to and take a meaningful part in...

 public accommodations." Moreover, at the pleading stage, “the interactive process requirement

 does apply in the educational context and that it could therefore provide plaintiff with an

 independent basis for relief against defendant”). Id., see also, Lawton, supra at 367 (holding,

 plaintiffs sufficiently pleaded allegations of violation of Title III of the ADA based on

 discrimination due to actual or perceived disabilities).

                                                   2
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 10 of 32 PageID #: 105




         For all of the following reasons, accepting the factual allegations set forth in the

  Complaint as true, and drawing all reasonable inferences in favor of the plaintiff, it is undeniable

  that plaintiff has plausibly alleged violations of the ADA and the Rehab Act. Skidmore College,

  supra; Lawton, supra; Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 84 (2d Cir. 2015);

  Leibowitz v. Cornell Univ., 445 F.3d 586, 591 (2d Cir. 2006).

         A.      PLAINTIFF SUFFICIENTLY ALLEGES THAT HE IS A QUALIFIED
                 INDIVIDUAL WITH A DISABILITY UNDER THE ADA AND REHAB
                 ACT

         "To state a claim under Title III, [a plaintiff] must allege (1) that she is disabled within

  the meaning of the ADA; (2) that defendants own, lease, or operate a place of public

  accommodation; and (3) that defendants discriminated against her by denying her a full and

  equal opportunity to enjoy the services defendants provide." Camarillo v. Carrols Corp., 518

  F.3d 153, 156 (2d Cir. 2008) (citing 42 U.S.C. § 12182(a)); Skidmore College, supra.

         Schimkewitsch plausibly alleged that he is a qualified individual with a covered disability

  that substantially limited a major life activity. Lawton, supra. Defendant ignores the detailed

  itemized factual allegations specified in the Complaint. Indeed, plaintiff alleges that, while

  meeting with the Academic Standing Committee (“ASC”), which NYIT delegated with the

  authority to discipline (and expel) students, and review grade disputes, one of his professors, Dr.

  David Jackson (“Jackson”), a member of that Committee, told Schimkewitsch that he “should

  get psychiatric counseling or executive coaching.” See, Comp., ¶ 36.

         Additionally, plaintiff alleges that the ASC later directed that he be evaluated by a

  school-appointed psychiatrist who diagnosed him with anxiety disorder. Comp. ¶ 50. Defendant

  contends that, because the psychiatrist’s evaluation stated that plaintiff was fit to return to class,

  Schimkewitsch’s ability to learn was not impaired by his anxiety. Yet the reason defendant

  directed Schimkewitsch to its psychiatrist is because his anxiety had impaired his performance in

                                                    3
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 11 of 32 PageID #: 106




  class and/or Hospital work rotations. Comp. ¶¶ 36, 49-50. Defendant now alleges otherwise in

  order to cite inapplicable cases, and does so without any basis in the Complaint, which is

  patently impermissible. Pothen, supra; Cleveland, Bell Atlantic Corp, supra. In contrast, plaintiff

  alleges that his anxiety disorder directly caused purported learning and/or work performance

  issues. Comp. ¶¶ 36, 49-50. As such, plaintiff sufficiently alleged that his disability impaired his

  ability to learn and/or work. Id.

         It is well-settled that the definition of disability "shall be construed in favor of broad

  coverage of individuals ... to the maximum extent permitted by the terms of [the ADA]." Lawton

  at 364; see also, 42 U.S.C. § 12102(1)(A). Significantly, in 2018, this Court in Lawton

  recognized the fact that Schimkewitsch’s disability, anxiety disorder, impairs one’s ability to

  learn and that learning is an important life function under the Acts. Lawton, supra at 364; 42

  U.S.C. § 12102(2)(A); 45 C.F.R. § 84.3(j)(2)(ii).

         The Complaint also alleges that Schimkewitsch was working a 27-hour shift as part of his

  clinical rotation at Long Island Jewish Medical Center. Schimkewitsch was sent home when he

  took a sleeping break during his work. Comp. ¶¶ 43-46. The pressures of working 27 hours

  straight, coupled with his anxiety disorder, substantially impacted his work. The courts and

  applicable Regulations have defined work as a major life activity. 45 C.F.R. § 84.3(j)(2)(ii).

         Moreover, the Second Circuit has held that, at the pleadings stage, a plaintiff need not

  “specifically allege how” his disability impaired a major life activity. It is sufficient for a

  plaintiff to “raise a plausible claim as to whether” his disability impacted a major life activity.

  “The details of exactly how, and to what extent,” plaintiff’s disability affected [his] ability to

  arrive on time may await discovery.” Ray v. Weit, No. 16-1106 (2d Cir. Sep. 8, 2017); see, Bell

  Atlantic Corp., supra at 556 (“to survive a motion to dismiss, a complaint must merely provide

  enough facts to raise a reasonable expectation that discovery will reveal the evidence needed to

                                                   4
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 12 of 32 PageID #: 107




  support the claim”). Indeed, the Second Circuit has held that it is sufficient for a plaintiff’s

  complaint to merely suggest that his disability debilitated his ability to work and perform the

  tasks of being a student, to sufficiently allege that he was "disabled" within the meaning of the

  ADA. Weixel v. Bd. of Ed. of City of New York, 287 F. 3d 138, 148 (2d Cir. 2002).

          Here, the fact that plaintiff did not allege exactly how his anxiety disorder impaired his

  ability to learn or to work is of no consequence. Id. Schimkewitsch is entitled to utilize discovery

  in order to further identify and expand on the ways in which his disability impaired a major life

  activity. Id.; Ray, supra; Bell Atlantic Corp., supra; Lawton, supra; Skidmore, supra. Defendant

  relies on hyper-technicalities and semantics which, if validated, would have a preclusive and

  chilling effect on individuals’ ability to bring otherwise meritorious claims for unlawful

  violations of the ADA and Rehab Act particularly where, as here, a student who also works has

  been diagnosed with anxiety disorder, which case law establishes substantially impairs these

  major life activities. Weixel at 148.

          B.      PLAINTIFF PLAUSIBLY ALLEGES THAT DEFENDANT REGARDED
                  HIM AS DISABLED AND, AS A RESULT, UNLAWFULLY SUBJECTED
                  HIM TO HARASSMENT, DISCRIMINATION, AND EXPULSION

          Defendant acknowledges two detailed factual allegations which, if assumed as true,

  unequivocally establishes that agents of defendant regarded plaintiff as disabled. Id. Defendant

  cites plaintiff’s allegation that Dr. Jackson stated that plaintiff “should get psychiatric counseling

  or executive coaching.” Comp. ¶ 36. Dr. Jackson’s comment could only be interpreted to mean

  that he perceived Schimkewitsch as exhibiting mental deficiencies necessitating professional

  intervention. As such, Dr. Jackson regarded Schimkewitsch as being mentally disabled.1

          Even assuming arguendo that Dr. Jackson’s comment alone is insufficient to establish

  that defendant regarded plaintiff as being disabled, defendant’s ASC subsequently required that


  1As alleged, Dr. Jackson was a member of the Academic Standing Committee (ASC) which adversely acted to
  suspend and expel Schimkewitsch. Comp. ¶¶ 36, 49, 55.
                                                       5
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 13 of 32 PageID #: 108




  plaintiff be evaluated by an NYIT psychiatrist. Comp ¶¶ 40-53. That psychiatrist diagnosed

  plaintiff as suffering from anxiety disorder and advised the ASC of that. Id. These alleged facts

  unequivocally establish that defendant regarded plaintiff as being disabled. Defendant’s

  conclusory statement that plaintiff’s disability was “transitory and minor” is an unsubstantiated

  issue of fact that goes beyond the four corners of the Complaint. Again, there is nothing in the

  Complaint to suggest that defendant’s psychiatrist determined or opined that Schimkewitsch’s

  disability was “transitory and minor.” Nor does his recommendation clearing plaintiff to return to

  class somehow means that plaintiff’s ability to learn or work at the hospital was unaffected by

  his anxiety. To the contrary, the Complaint details how these major life activities were

  substantially limited due to Schimkewitsch’s anxiety disorder. Comp. ¶¶ 36, 43-46, 49-50.

         Moreover, both Congress and the Courts have made clear that Dr. Jackson’s comment,

  when coupled with NYIT’s psychiatrist’s diagnosis incontrovertibly establish that defendant

  regarded plaintiff as disabled. Comp. ¶¶ 33-62. In 2008, Congress passed the ADA Amendments

  Act ("ADAAA"). Pub. Law 110-325 (2008), which states, in pertinent part:

         An individual meets the requirements of "being regarded as having such an
         impairment" ... whether or not the impairment limits or is perceived to limit a
         major life activity."
  Id.; emph. added.

  The Committee Report for the new section confirmed the intent of the new language:

        [The Supreme Court's] restrictive rulings [including Sutton] conflict with the
        Court's earlier recognition ... that the negative reactions of others are just as
        disabling as the actual impact of an impairment, a conclusion endorsed by
        Congress when it adopted the "regarded as" prong.
        The Committee therefore restores Congress's original intent by making clear that
        an individual meets the requirement of "being regarded as having such an
        impairment" if the individual shows that an action (e.g. disqualification from a
        job, program, or service) was taken because of an actual or perceived
        impairment, whether or not that impairment actually limits or is believed to
        limit a major life activity.
  H.R. Rep. No. 110-730, pt. 1, at 14 (2008) (emphasis added).



                                                  6
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 14 of 32 PageID #: 109




         The Second Circuit has subsequently enforced the ADAAA by holding that a plaintiff

  "was not required to present evidence of how or to what degree [the defendants] believe the

  impairment affected him." Hilton v. Wright, 673 F.3d 120, 129 (2d Cir. 2012). Instead, the

  plaintiff "was only required to raise a genuine issue of material fact about whether [defendants]

  regarded him as” being disabled. Id. In Lawton, this Court held that the standard applied in

  Hilton is applicable at the pleading stage. “The only difference is that plaintiffs are only required

  to allege, rather than prove, that defendants regarded them as disabled.” Lawton, supra at 365.

         The Court in Lawton also unequivocally rejected NYIT’s assertion that plaintiff is

  required to plead precisely what important life function is impaired by his disability. It held that,

  although the plaintiffs were not required to do so, the plaintiffs’ allegation that his disabilities

  “interfered with [their] ability to comply with [the school’s] disciplinary code,” was sufficient to

  plausibly allege that their disabilities impaired a major life activity – learning. Id.; emphasis

  added. As such, it is well-settled that Schimkewitsch plausibly pleaded that he was regarded as

  being disabled by defendant. Pub. Law 110-325 (2008); H.R. Rep. No. 110-730, pt. 1, at 14

  (2008); Hilton, supra; Lawton, supra.

         Further, this Court has repeatedly held that a disability is transitory and minor when it has

  "an actual or expected duration of 6 months or less." 42 U.S.C. § 12102(3)(B); Alexiadis v. NY

  College of Health Professions, 891 F. Supp. 2d 418 (E.D.N.Y. 2012); Jordan v. Forfeiture

  Support Associates, 928 F. Supp. 2d 588 (E.D.N.Y. 2013); Alleyne v. NAACP Legal Defense and

  Educational Fund, Inc., No. 14-CV-6675 (MKB) (E.D.N.Y. 2015). Therefore, whether

  Schimkewitsch’s disability is “transitory and minor” is a question of fact that cannot be

  determined without discovery. Id.

         C.      PLAINTIFF PLAUSIBLY ALLEGES THAT NYIT VIOLATED THE ADA
                 AND NYHRL BY ITS FAILURE TO ENGAGE IN AN INTERACTIVE
                 DIALOGUE AND/OR REASONABLY ACCOMMODATE PLAINTIFF

                                                   7
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 15 of 32 PageID #: 110




          Plaintiff plausibly alleges that defendant failed to engage in an interactive process and/or

  reasonably accommodate him in violation of the ADA and NYHRL. Comp. ¶¶ 62, 70-71; see,

  Skidmore College, supra; Pothen, supra; Twombly, supra.

          The ADA requires an "interactive process" between the parties in order to assess whether

  an individual’s disability can be reasonably accommodated. Jackan, supra at 566. Indeed, the

  Second Circuit has held that "an employer, by failing to engage in a sufficient interactive

  process, risks not discovering a means by which an employee's disability could have been

  accommodated and thereby increases the chance that it will be found to have violated the ADA."

  McBride v. BIC Consumer Prods. Mfg. Co., Inc., 583 F.3d 92, 101 (2d Cir. 2009).

          Significantly, the Court in Skidmore College, while acknowledging that fact, in denying

  the defendant’s 12(c) motion to dismiss, held that the interactive process obligation applies in an

  educational setting and that it could provide a plaintiff with an independent basis for relief.

  Skidmore College, supra.2 It is uncontroverted that defendant failed to engage in an interactive

  process or dialogue. Comp. ¶ 62. Therefore, it would be inappropriate, at the pleading stage, to

  dismiss plaintiff’s ADA claim . Id.

          It is thus well-settled that once NYIT learned of Schimkewitsch’s anxiety disorder

  disability, it was legally obligated to engage in an interactive dialogue to determine what, if any,

  reasonable accommodation would ensure that plaintiff could receive the benefits NYIT provides

  to similarly situated non-disabled students. , 29 C.F.R. § 1630.2(o)(3); Brady v. Wal-Mart Stores,

  Inc., 531 F.3d 127 (2d Cir. 2008); Felix v. New York City Transit Authority, 154 F.Supp.2d 640

  (S.D.N.Y.2001); Jackan v. N.Y. State Dep't of Labor, 205 F.3d 562, 566 (2d Cir. 2000). Here,

  Schimkewitsch alleges that once the NYIT-approved psychiatrist diagnosed plaintiff as suffering

  2NYIT’s Masters P.A. program required Schimkewitsch to work as would any P.A. employed at hospitals. As such,
  Schimkewitsch was effectively an employee, and ADA/Rehab cases applying to employees likewise apply to him.
  As the Complaint alleges, Schimkewitsch was sent home and disciplined when he took a sleep break during a 27-
  hour work shift at Long Island Jewish Medical Center. These actions were further discriminatory acts based on his
  disability. Comp. ¶¶ 42-44, 48-49.
                                                          8
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 16 of 32 PageID #: 111




  from anxiety disorder, defendant violated the ADA by disciplining and expelling Schimkewitsch

  rather than properly engaging in an interactive process and accommodating his disabilities.

  Comp. ¶ 62; Jackan, supra, Brady, supra; Felix, supra; Skidmore College, supra. 3

            Rather, defendant seized on Schimkewitsch’s disability in order to orchestrate a pretext

  on which to base Schimkewitsch’s expulsion. Comp. ¶¶ 33-56. It is well-settled that, pursuant to

  the ADA, institutions of public accommodation must provide individuals with a reasonable

  accommodation to ensure that disabled individuals receive a full and equal opportunity to enjoy

  the services they provide. Skidmore College, supra; Brady, supra, Jackan, supra; Felix supra.

            In fact, the Second Circuit in Brady held that, even where a plaintiff did not request an

  accommodation, an employer who regarded an employee as being disabled had an obligation to

  engage in an interactive process, and provide that disabled individual with a reasonable

  accommodation. Brady, supra at 135-6. Similarly, here, although Schimkewitsch did not request

  an accommodation, defendant regarded him as being disabled and required he receive a

  psychiatric evaluation, which confirmed NYIT’s perception. Thereafter, NYIT knew plaintiff

  was disabled and had an obligation to engage in an interactive process and accommodate him to

  ensure plaintiff had an equal opportunity to enjoy the services defendant provides. Id. Instead,

  defendant continued its pattern and practice of subjecting plaintiff to acute discrimination and

  harassment which ultimately culminated in expelling plaintiff based on pretext. Comp. ¶¶ 33-56.

            D.       PLAINTIFF ADEQUATELY PLEADED THE REQUISITE ELEMENTS
                     TO ESTABLISH A PLAUSIBLE CLAIM FOR        DISABILITY
                     DISCRIMINATION

            Defendant erroneously contends “…to state a plausible claim under the Acts Plaintiff

  must allege that discrimination based on a disability ‘was a but-for’ cause of the adverse action.”

  Emph. added. In fact, the two cases it cites, Kwan v. Andalex Grp., LLC, 737 F.3d 834, 845 (2d



  3   The New York Human Rights Law (NYHRL) has equivalent protections. Exec. L § 290 et seq.
                                                         9
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 17 of 32 PageID #: 112




  Cir. 2013) and Natofsky v. City of New York, 921 F.3d 33 (2d Cir. 2019) are wholly inapplicable

  and inapposite. Kwan, supra at 837; Natofsky, supra at 338. Significantly, both of the cases were

  determined following discovery. Thus, the holdings were based on the record evidence, not the

  pleadings. Just as plaintiffs Kwan and Natofsky had the ability to pursue their claims through

  discovery, Schimkewitsch is entitled to do the same. Kwan, supra; Natofsky, supra.

         Under a Title III ADA claim, there is no obligation to allege an adverse action took place

  under circumstances giving rise to an inference of discrimination. 42 U.S.C. § 12182(a);

  Skidmore, supra; Camarillo, supra at 156. Assuming arguendo there is such a requirement, to

  withstand a pre-joinder motion to dismiss, a plaintiff in a discrimination case need not plead a

  prima facie case of discrimination. Pothen, supra at 493; Vega v. Hempstead Union Free Sch.

  Dist., 801 F.3d 72, 84 (2d Cir. 2015); Leibowitz v. Cornell Univ., 445 F.3d 586, 591 (2d Cir.

  2006); Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510, (2002)). In Swierkiewicz, the Supreme

  Court held that a plaintiff alleging discrimination need only satisfy FRCP 8, which requires "`a

  short and plain statement of the claim showing that the pleader is entitled to relief.'"

  Swierkiewicz, supra at 508 (quoting FRCP 8(a)(2)).

         It is important to note that Supreme Court decisions in Ashcroft v. Iqbal, 556 U.S. 662

  (2009) and Twombly do not modify the “short and plain” standard for discrimination plaintiffs.

  Twombly, supra at 570; Swierkiewicz, supra at 508; Boykin v. Key-Corp., 521 F.3d 202, 213 (2d

  Cir. 2008); Gillman v. Inner City Broadcasting Corp., 2009 WL 3003244, at *3 (E.D.N.Y.

  2009) ("Iqbal was not meant to displace Swierkiewicz's teachings”). Thus, to survive a Rule

  12(b)(6) motion, plaintiff need not plead a prima facie case of discrimination. Schimkewitsch

  clearly gave fair notice of his claims, and they were facially plausible. Gillman, supra at *3.

  Thus, the established pleading standard is indisputably met in this case. Id.




                                                  10
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 18 of 32 PageID #: 113




         Defendant opines that Dr. Jackson’s comments that Schimkewitsch “should get

  psychiatrist counseling or executive coaching” (Comp. ¶ 36) “does not constitute a

  discriminatory and disparaging reference to his protected status.” Memo., p. 11. It is facially

  clear that whether or not Dr. Jackson’s comments were discriminatory is an issue of fact which

  cannot be determined without first engaging in discovery.

         Schimkewitsch alleges, in fact, that Dr. Jackson’s comments reveal his perception that

  Schimkewitsch was disabled. Comp. ¶ 36. Significantly, plaintiff did nothing to solicit or deserve

  the comment. Moreover, the comment was alleged to be part and parcel of a pattern and practice

  of   acute   discrimination   and    harassment    which     included   pretextual   allegations   of

  unprofessionalism and which culminated in Schimkewitsch’s expulsion. Comp. ¶¶ 34, 37, 55.

  Accordingly, plaintiff plausibly alleged that Dr. Jackson’s comment constitutes “criticism of a

  plaintiff in degrading terms relating to his protected characteristic,” and were part and parcel of a

  “sequence of events leading up to the challenged actions.” Littlejohn v. City of New York, 795

  F.3d 297 (2d Cir. 2015). Notably, the Second Circuit in Littlejohn held that such allegations give

  rise to an inference of discrimination. Littlejohn, supra.

         In fact, defendant’s claim that Jackson was the only individual who referred to

  Schimkewitsch’s disability is patently inaccurate. The Complaint alleges that the ASC, of which

  Dr. Jackson was a member, suspended Schimkewitsch from the program, and would refuse to

  reinstate him unless he was evaluated and declared fit by defendant’s psychiatrist. Comp. ¶¶ 33-

  55. As such, Jackson’s admonition was not the only reference to Schimkewitsch’s actual or

  perceived disability as defendant asserts. Rather, it was memorialized in the ASC’s subsequent

  suspension and directive that Schimkewitsch be evaluated and certified fit, or be subject to a de

  facto permanent expulsion. Id. These actions as alleged undeniably raise an inference of




                                                    11
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 19 of 32 PageID #: 114




  discrimination, and clearly meet the minimal pleading standard of plausibility. Pothen, supra;

  Bell Atl. Corp, supra; Littlejohn, supra; Vega, supra; Leibowitz, supra; Swierkiewicz, supra.

         Defendant argues that, in order to raise an inference of discrimination, plaintiff is

  required to either allege direct evidence demonstrating discriminatory intent, or “show [he] was

  similarly situated in all material respects to the individuals with whom [he] seeks to compare

  [him]self.” Novick v. Vill. Of Wappingers Falls, New York, 376 F.Supp. 3d 318, 342 (S.D.N.Y.

  2019). The plaintiff in Novick, however, was an employee police officer. He did not allege, as

  Schimkewitsch does, that the defendant was an institution of public accommodation that had

  deprived him of a service. As a result, Novick, is inapposite and inapplicable.

         Defendant studiously ignores Schimkewitsch’s Title III ADA claim. Under Title III, there

  is no requirement that plaintiff make allegations which give rise to an inference of

  discrimination. Id., Skidmore College, supra.

         Moreover, defendant repeatedly and inappropriately relies on issues of disputed facts. For

  example, defendant’s claim that Dr. Jackson’s comment “does not constitute a discriminatory

  and disparaging reference to his protected status” represents an obvious issue of fact which

  cannot be determined except by discovery. Accordingly, dismissal is simply unwarranted. Again,

  to withstand a pre-joinder motion to dismiss, a plaintiff such as Schimkewitsch need not plead a

  prima facie case of discrimination. Pothen, supra at 493; Vega, supra at 84; Leibowitz, supra at

  591. Nonetheless, notwithstanding defendant’s misapplication of law, and pattern of drawing

  conclusions and raising issues of fact, Schimkewitsch easily plausibly asserted his claims. Id;

  Comp. ¶¶ 34, 37, 55.

         Assuming arguendo that plaintiff had to either allege direct evidence of discriminatory

  intent, or plead disparate treatment (and case law establishes otherwise), plaintiff did both.

  Plaintiff alleges that Dr. Jackson’s comments were made while summarily rejecting his appeal of

                                                  12
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 20 of 32 PageID #: 115




  a grade. Comp. ¶ 36. Schimkewitsch did nothing to warrant the comment. Thus, the uncontested

  remark is plausibly stated evidence of discriminatory intent and disparate treatment.

         Furthermore, as alleged and through discovery, Schimkewitsch will show that non-

  disabled students engaged in conduct far worse than any of his purported conduct, but were

  retained in the program. Comp. ¶¶ 24-5, 30. A denial of this opportunity would be premature,

  precipitous and unwarranted given the numerous specific allegations regarding disparate actions

  defendant took against plaintiff. It should be noted that defendant is in sole and exclusive

  custody and possession of student records. Those records can reveal that its actions against

  Schimkewitsch were indeed unlawfully discriminatory. Id.; Ray, supra; Bell Atlantic Corp.,

  supra; Lawton, supra; Skidmore, supra.

         Moreover, the comments are alleged to be part and parcel of a pattern and practice of

  acute discrimination and harassment which included pretextual allegations of unprofessionalism

  and which culminated in Schimkewitsch’s expulsion. Comp. ¶¶ 34, 37, 55. Dr. Jackson’s overtly

  discriminatory comments, NYIT’s suspension, directive to be evaluated and the NYIT

  psychiatrist’s diagnosis, all occurred within close temporal proximity to defendant’s decision to

  expel Schimkewitsch. These acts constitute direct evidence of discriminatory intent. Thus,

  Schimkewitsch pleaded specific allegations which give rise to an inference of discrimination. Id.

         Finally, defendant argues that Schimkewitsch’s claims for disability discrimination

  should fail because he alleges he was also discriminated against based on his gender and

  ethnicity and national origin. Defendant cites two inapplicable and/or distinguishable cases.

  Natofsky, and Stern v. State Univ. of New York, No. 16-CV-5588 (NGG) (LB) (E.D.N.Y. Sept.

  30, 2018). Memo., p. 12. As referenced earlier, Natofsky is inapplicable to the case at bar as it

  was dismissed after discovery by summary judgment. Natofsky, supra. In Stern, and unlike here,




                                                  13
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 21 of 32 PageID #: 116




  the disability discrimination claim failed because the plaintiff failed to sufficiently allege facts

  evidencing discriminatory intent. Stern, supra at 13.

         At the pleading stage however, it is perfectly acceptable to plead inconsistent and/or

  contradictory claims. FRCP 8(d)(3). It is well-settled that a plaintiff claiming disability

  discrimination need not plead that discriminatory intent was the sole factor in an adverse action,

  only that "discriminatory animus played a motivating role . . . ." Perry v. NYSARC, Inc., 424 F.

  App'x 23, 25-26 (2d Cir. 2011); see also, Parker v. Columbia Pictures Indus., 204 F.3d 326, 337

  (2d Cir. 2000) (holding that the ADA covers "situations in which discrimination on the basis of

  disability is one factor, but not the only factor, motivating an adverse employment action

  decision"). Defendant ignores this bedrock rule of pleading. Thus, the fact that Schimkewitsch

  alleges claims for relief based on gender, national origin, and disability does not warrant

  dismissal. Id.; Perry, supra.

         The Complaint is replete with detailed allegations of a series of specific actions which

  NYIT perpetrated due to plaintiff’s disability, ethnicity/national origin, and gender. At the

  prejoinder stage, Schimkewitsch “benefits from the temporary presumption" of discriminatory

  motivation. Schimkewitsch clearly meets his "minimal burden to show discriminatory intent."

  Littlejohn, supra at 311. Again, Dr. Jackson’s discriminatory comments, the NYIT psychiatrist’s

  diagnosis, and NYIT’s decision to expel plaintiff occurred within close temporal proximity of

  each other and constitute direct evidence of discriminatory intent. Id.

         II.     SCHIMKEWITSCH’S CLAIMS OF BREACH OF CONTRACT, UNJUST
                 ENRICHMENT, AND QUANTUM MERUIT ARE APPROPRIATELY
                 PLEADED AND SHOULD NOT BE DISMISSED

         A.      PLAINTIFF PROPERLY PLEADED A CLAIM FOR BREACH OF
                 CONTRACT AS DEFENDANT FAILED TO COMPLY WITH ITS
                 CONTRACTUAL OBLIGATIONS




                                                  14
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 22 of 32 PageID #: 117




         Defendant argues that a CPLR article 78 proceeding is Schimkewitsch’s exclusive

  remedy barring Counts VI, VII, and VIII. Defendant erroneously cites cases which are

  inapplicable to or distinguishable from this case. See, discussion infra. In fact, the courts have

  recognized and held that students are permitted to bring a breach of implied contract action

  against an institution of higher education. Novio v. The New York Academy of Art, No. 17 Civ.

  5648 (RWS) (S.D.N.Y. July 18, 2018); Eidlisz v. New York Univ., 61 A.D.3d 473 (1st Dept.

  2009); Ansari v. New York Univ., No. 96 Civ. 5280 (MBM), 1997 WL 257473, at *3 (S.D.N.Y.

  May 16, 1997).

         The Court in Novio held that a student may bring a breach of contract action against an

  institution of higher education, provided such student "identify specific language in the school's

  bulletins, circulars, catalogues and handbooks which establishes the particular `contractual' right

  or obligation alleged by the student in order to make out an implied contract claim." Novio,

  supra, quoting, Keefe v. New York Law Sch., 71 A.D. 3d 569 (1st Dept. 2010); see also, Sweeney

  v. Columbia Univ., 270 A.D.2d 335, 336 (2d Dept. 2000). Specifically, the Novio Court held that

  a policy represented in a university’s student handbook may constitute a contract sufficient to

  give rise to a breach of contract claim. Novio, supra.

         Here, plaintiff alleges that defendant’s Student Handbook (“Handbook”) provides

  students with a right to appeal grades. Defendant denied plaintiff that right. Comp. ¶ 36. Plaintiff

  also alleges that defendant breached the terms of its Handbook by disciplining plaintiff for

  missing a single class despite the Handbook’s clear delineation that the school may only

  discipline a student for three absences. Comp. ¶ 41. Additionally, plaintiff alleges that NYIT

  disparately applied the terms of the Handbook against male students as compared to similarly

  situated female students with regard to specifically detailed grading, dress code, tardiness, and

  absence policies. Comp. ¶¶ 26-32. Also, plaintiff alleged that he entered into a contract with

                                                  15
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 23 of 32 PageID #: 118




  defendant to pay considerable tuition, attend a certain amount of classes, attain a certain grade

  point average, and complete his course/clinical work. In exchange, defendant promised to

  provide Schimkewitsch with a professional Master’s degree and career path. Comp. ¶¶ 66, 83-86.

  Plaintiff further alleged that he performed his obligations under that contract (Comp. ¶¶ 56-59),

  yet defendant expelled plaintiff in breach of its contract with plaintiff. Comp. ¶¶ 66, 83-86.

         Accordingly, plaintiff has listed a number of specific representations relating to the

  alleged rights and obligations of the parties, and has identified the documents where such

  obligations are memorialized. As such, Schimkewitsch has identified a contract with the school

  sufficient to satisfy the first element of a breach of contract. Novio, supra; Vill. Cmty. Sch. v.

  Adler, 124 Misc.2d 817 (N.Y. Civ. Ct. 1984).

         Second, to survive a motion to dismiss, a student must identify promises made by the

  school "to provide for certain specified services." Novio, supra. Schimkewitsch identifies in the

  Complaint the aforementioned Handbook policies as providing him various services, benefits,

  and rights, including a right to appeal grades, absence, discipline, and degree policies. Comp. ¶¶

  36, 41, 66, 83-6. Accordingly, plaintiff sufficiently identified the promises made by the school

  “to provide for certain specified services” which mirror those found by the Courts in Novio,

  Andre, and Adler. Novio, supra; Andre v. Pace Univ., 170 Misc.2d 893 (N.Y. Sup. 1996), Adler,

  supra at 819.

         Finally, "to state a valid claim for a breach of contract, a plaintiff must state when and

  how the defendant breached the specific contractual promise." Novio, supra. Significantly,

  plaintiff identified the specific dates on which defendant breached the terms of its agreement

  with plaintiff. Comp. ¶¶ 36, 41, 49, 55. Having alleged all the requisite elements, Schimkewitsch

  is not required to pursue Counts VI - VIII in an article 78 proceeding. Id.




                                                   16
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 24 of 32 PageID #: 119




         Defendant acknowledges that plaintiff has the right to allege a breach of contract claim

  without resort to an article 78 proceeding. Memo., p. 22. Defendant relies on hyper-technical

  semantical gymnastics to buttress its argument. However, distilled to its essence, defendant

  erroneously argues that no contract or agreement is sufficiently alleged. However, once again,

  defendant ignores the pleading. An examination of the Complaint reveals that plaintiff alleges

  that a contract exists where for substantial monetary consideration Schimkewitsch paid to

  defendant, he was entitled to receive the benefit of that consideration. Novio, supra. This contract

  entailed being permitted to attend class and earn the degree he paid for, and which defendant was

  contractually obligated to provide. Comp. ¶¶ 49, 66, 83-86.

         Defendant’s acts to suspend and expel Schimkewitsch is alleged to constitute a breach of

  that contractual obligation. Id. Further, as a result of defendant’s expulsion, Schimkewitsch

  specifically details how he has been effectively prevented from pursuing his chosen career,

  resulting in longterm losses. Comp. ¶¶ 55-66. For all of the foregoing reasons, it is undeniable

  that plaintiff properly alleged claims that defendant breached its contract with plaintiff. Novio,

  supra; Andre, supra; Adler, supra.

         B.      AS SCHIMKEWITSCH’S VERIFIED COMPLAINT ASSERTS CLAIMS
                 OF SYSTEMIC DISCRIMINATION, THIS COURT HAS JURISDICTION
                 TO HEAR CLAIMS CHALLENGING HIS DISMISSAL

         In the alternative, defendant’s claim that an article 78 is plaintiff’s exclusive remedy is

  erroneous and misplaced. Indeed, there are additional independent plenary grounds as to why

  Schimkewitsch’s claims for breach of contract, quantum meruit and unjust enrichment are viable.

         Here, as discussed above, Schimkewitsch substantially performed his obligations

  pursuant to his agreement with defendant. Specifically, as alleged, Schimkewitsch performed

  well, earning a 3.5 GPA, paid significant consideration for his education in the form of tuition,

  completed 75% of his degree program, and completed in a satisfactory manner the vast majority

                                                  17
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 25 of 32 PageID #: 120




  of his clinical rotations. Comp. ¶¶ 56-60. Additionally, students, including Schimkewitsch, as per

  the Handbook, are entitled to due process rights as it related to their grades, attendance, and

  discipline. Comp. ¶¶ 18, 25-32, 40-1. Accordingly, based on his contract with defendant and his

  substantial performance thereunder, Schimkewitsch, like all students, was contractually entitled

  to the property interest and due process rights created by NYIT’s Handbook. Defendant created

  the ASC to provide these due process rights. Comp. ¶¶ 18, 35-40. These allegations form the

  basis for Schimkewitsch’s claims for breach of contract, quantum meruit, and unjust enrichment.

         Significantly, defendant's argument fails for the same reason discussed by this Court in

  similar cases: “that a plaintiff is not required to first commence an article 78 proceeding if the

  due process violations were allegedly systemic rather than random.” Mateo v. The County of

  Suffolk, Case No. 12-CV-6160 (DRH)(GRB) (E.D.N.Y. Oct. 23, 2014); see also, Reyes v.

  County of Suffolk, 995 F. Supp. 2d 215, 228 (E.D.N.Y. 2014); Fasciana v. County of Suffolk, 996

  F. Supp. 2d 174 (E.D.N.Y. 2014). Thus, this Court has held that, while an article 78 proceeding

  is an adequate vehicle to address random, unauthorized conduct, it is not an adequate procedural

  mechanism in cases where the system itself destroys a plaintiff’s property interest. Mateo, supra;

  Reyes, supra at 228; Faciana, supra.

         As it relates to Schimkewitsch’s dismissal, it is critical to note that defendant’s

  contractual due process procedure is systematically superficial and discriminatory. Plaintiff

  alleges that his attempt to appeal a grade was summarily denied and, “From the moment the ASC

  identified Schimkewitsch as being psychologically disabled, the ASC and/or other NYIT agents

  commenced a pattern and practice of targeted harassment as part and parcel of an agenda to

  expel Schimkewitsch from the program due to his disability, record of being disabled, and its

  perception of him as being disabled.” Comp. ¶ 39. Furthermore, defendant’s policy as it relates




                                                 18
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 26 of 32 PageID #: 121




  to the ASC does not allow for an interactive process. Therefore, it is clear that defendant’s ASC

  and due process procedure are fundamentally and systematically discriminatory.

         In addition, Counts VI-VIII are well-settled common law claims which represent

  independent, plenary rights. An article 78 is not an exclusive remedy as defendant claims.

  Indeed, article 78 proceedings are markedly different than those alleged in Counts VI-VIII. An

  article 78 proceeding requires claims that the respondent has inter alia acted in an arbitrary,

  capricious manner and/or abused its discretion. CPLR 7803. Critically, there are no such claims

  in the instant complaint. In fact, the elements of Schimkewitsch’s breach of contract, unjust

  enrichment, and quantum meruit are different than those asserted in an article 78 proceeding.

         It is undeniable that Schimkewitsch was entitled to but was denied the reasonable value

  of the services for which he paid NYIT. As such, Schimkewitsch has pleaded a valid claim for

  quantum meruit. Moreover, there is no question that by prematurely expelling Schimkewitsch

  after he had incurred in excess of $92,400 in student debt with ongoing, potentially lifelong

  substantial interest, NYIT was unjustly enriched. Comp. ¶¶ 66, 83-86.

         Significantly, it is up to the plaintiff, and not dictated by defendant, what claims to

  proffer. Relegating plaintiff to an article 78 proceeding for these three counts effectively deprives

  Schimkewitsch of pursuing these claims which have different elements, burdens of proof, and

  remedies. Such a result eviscerates independent, plenary rights which are well-settled as viable

  causes of action. As such, an article 78 proceeding is not an exclusive remedy and Counts VI-

  VIII are properly commenced. Reyes, supra; Mateo, supra; Brady, supra; Felix, supra;

  Skidmore College, supra.

         III.    PLAINTIFF PLAUSIBLY ALLEGES CLAIMS FOR VIOLATION OF
                 NEW YORK’S HUMAN RIGHTS LAW




                                                   19
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 27 of 32 PageID #: 122




          Contrary to defendant’s assertion, Schimkewitsch’s Verified Complaint plausibly alleges

  that NYIT unlawfully discriminated against him based on his protected status as being disabled,

  being male, and/or his Ukrainian-Russian national origin and ethnicity.

          A.     PLAINTIFF PLAUSIBLY ALLEGES A CLAIM OF DISABILITY
                 DISCRIMINATION

          As alleged, and discussed above, plaintiff suffers from a disability covered by the

  Americans with Disability Act. New York Human Rights Law (NYHRL) however, has a

  broader definition of what constitutes a covered disability. Exec. L. § 292(21). Defendant ignores

  this fact. Indeed, under state law, a disability need only be a demonstrable impairment; it does

  not have to substantially limit a major life activity. Id., at 154; see, e.g., Krikelis v. Vassar Coll.,

  581 F. Supp. 2d 476, 486 (S.D.N.Y. 2008). “To qualify as a disability, the condition may

  manifest itself in one of two ways: (1) by preventing the exercise of a normal bodily function or

  (2) by being demonstrable by medically accepted clinical or diagnostic techniques.” State Div. of

  Human Rights v. Xerox Corp., 65 N.Y.2d 213 (1985); Matter of Doe v. Bell, 194 Misc. 2d 774

  (N.Y. Sup. 2003); Reeves v. Johnson Controls World Servs., Inc., 140 F.3d 144, 155 (2d Cir.

  1998). As such, plaintiff plausibly alleged claims for disability discrimination under NYSHRL.

  Comp. ¶¶ 33-55; Skidmore College, supra; Lawton, supra; Brady, supra, Jackan, supra; Felix

  supra; Pothen, supra; Xerox Corp., supra; Matter of Doe, supra; Reeves, supra.

          B.     PLAINTIFF PLAUSIBLY ALLEGES A CLAIM OF                                       GENDER
                 DISCRIMINATION BASED ON DISPARATE TREATMENT

          A plaintiff in a discrimination case need not plead a prima facie case of discrimination.

  Pothen, supra at 493; Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 84 (2d Cir. 2015);

  Leibowitz, supra at 591; Swierkiewicz, supra at 510. Under the standard set forth by the Supreme

  Court in Swierkiewicz, a plaintiff alleging discrimination need only plead "`a short and plain

  statement of the claim showing that the pleader is entitled to relief.'" Swierkiewicz, supra at 508

                                                    20
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 28 of 32 PageID #: 123




  (quoting FRCP 8(a)(2)). Schimkewitsch alleged that he “was subjected to disparate treatment

  from other similarly situated female students because he is male. Comp. ¶ 24.

         Schimkewitsch however pleaded with more specificity than what is required. Id. Plaintiff

  alleged that defendant routinely disparately applied Handbook policies more rigidly to

  Schimkewitsch than to similarly situated female students. Comp. ¶¶ 25-26, 29-30. Plaintiff

  alleged specific examples. He cited that the vast majority of the student population was female.

  Comp. ¶ 23. Schimkewitsch alleged that one of his female classmates received a lower grade

  than Schimkewitsch on all examinations but received a higher overall grade for the course.

  Comp. ¶ 28. Additionally, Schimkewitsch detailed specific Handbook policies, specifically,

  grading, dress code and attendance policies, which were disparately applied to the benefit of

  similarly situated female students. Comp. ¶¶ 29, 30. Accordingly, it is overwhelmingly evident

  that Schimkewitsch plausibly alleged gender discrimination based on disparate treatment.

  Pothen, supra at 493; Vega, supra, 84; Leibowitz, supra at 591; Swierkiewicz, supra at 510.

         Significantly, defendant argues the absence of certain details as fatal to this count. Yet it

  is undeniable that the remaining details regarding the female student’s records (which are in

  defendant’s sole possession), the coursework, and the specific page numbers of the Handbook

  policies would properly be the subjects of discovery. Thus, this count was plausibly pleaded and

  defendant’s argument to support dismissal is misplaced and must be rejected. Ray v. Weit, No.

  16-1106 (2d Cir. Sep. 8, 2017); See, Bell Atlantic Corp., supra at 556; Pothen, supra at 493;

  Vega, supra, 84; Leibowitz, supra at 591; Swierkiewicz, supra at 510.

         C. PLAINTIFF PLAUSIBLY ALLEGES A CLAIM                                     OF     GENDER
            DISCRIMINATION BASED ON DISPARATE IMPACT

         To state a claim for disparate impact, a plaintiff need only plead "sufficient factual

  matter, accepted as true, to `state a claim to relief that is plausible on its face.'" Jenkins v. New

  York City Transit Authority, 646 F. Supp. 2d 464 (S.D.N.Y. 2009); quoting, Iqbal, supra at 1949;
                                                   21
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 29 of 32 PageID #: 124




  (quoting Twombly, supra at 570). A plaintiff is not required to plead facts sufficient to establish

  a prima facie case. Jenkins, supra; Boykin v. KeyCorp., 521 F.3d 202, 212 (2d Cir. 2008).

         Defendant’s argument that a plaintiff must provide statistical support for a disparate

  impact claim in order to survive a motion to dismiss, is simply incorrect. It would be

  inappropriate to require a plaintiff to produce statistics to support a disparate impact claim before

  he or she has had the benefit of discovery. Swierkiewicz, 534 U.S. at 511-12. A plaintiff must

  merely identify a specific practice to “give the defendant fair notice of what the plaintiff's claim

  is and the grounds upon which it rests." Id. Here, Schimkewitsch alleges that defendant’s

  Handbook contains facially neutral policies regarding grading, dress code, attendance, and

  professionalism which it enforces in a discriminatory manner. Comp. ¶¶ 29-30. Additionally,

  Schimkewitsch alleges that defendant’s student population is disproportionately 85% female.

  Comp. ¶ 23. Accordingly, Schimkewitsch plausibly alleges gender discrimination based on

  disparate impact. Jenkins, supra; Boykin, supra at 212; Swierkiewicz, supra.

         D.      AT THE PLEADINGS STAGE, PLAINTIFF SCHIMKEWITSCH MET
                 HIS MINIMAL BURDEN OF ALLEGING FACTS RAISING AN
                 INFERENCE OF DISCRIMINATORY ANIMUS BASED ON HIS
                 NATIONAL ORIGIN AND/OR ETHNICITY

          “The term ‘national origin’ on its face refers to the country where a person was born, or,

  more broadly, the country from which his or her ancestors came.” United States v. Brennan, 650

  F.3d 65, 134 (2d Cir. 2011). Plaintiff’s pleaded Ukrainian ethnicity is sufficient to establish that

  he is a member of a protected group based on his national origin. See, e.g., Joseph v. N. Shore

  Univ. Hosp., No. 08-CV-3799, 2011 WL 573582, at *11 (E.D.N.Y. Feb. 15, 2011).

         Schimkewitsch alleges that Dr. Jackson asked plaintiff’s class “raise their hands if they

  were born inside the United States,” at which time Schimkewitsch identified himself as first-

  generation Ukrainian. Comp. ¶¶ 14-15. Schimkewitsch alleges that Dr. Jackson then met with

  Schimkewitsch and made discriminatory comments about Russian culture including, but not
                                                   22
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 30 of 32 PageID #: 125




  limited to, his belief that “Russians do not believe in modern medicine.” Comp. ¶¶ 16. These

  allegations and subsequent adverse acts unequivocally demonstrate that Schimkewitsch alleged

  direct evidence that Dr. Jackson engaged in discriminatory conduct based on his ethnicity and

  national origin. See Vega, supra at 87; Szewczyk, supra; Littlejohn, supra at 307, 312.

         Furthermore, defendant’s contention that because Dr. Jackson’s discriminatory comments

  were about Russians, and not Ukrainians, they cannot constitute discrimination is similarly

  without merit. It is a well-known fact that the Ukraine was a part of the former Soviet Union

  until it dissolved in the 1990s. Moreover, large portions of the Ukrainian population speak

  Russian and share in Russian cultural and ethnic traditions. As a result, when Dr. Jackson

  directed disparaging comments about Russians at a person who announced he was Ukrainian it

  is plausible that he did so with discriminatory intent. Considering Schimkewitsch alleges that Dr.

  Jackson directed the discriminatory comments at plaintiff shortly after he informed Jackson he is

  Ukrainian, which then led to plaintiff being subjected to adverse actions, including expulsion,

  strongly suggests that Dr. Jackson’s comments were discriminatory. Comp. ¶¶ 14-16.

         E.      SCHIMKEWITSCH                PLAUSIBLY            ALLEGES           UNLAWFUL
                 RETALIATION

         The Supreme Court has defined an adverse retaliation action as one that "could well

  dissuade a reasonable worker from making or supporting a charge of discrimination." Burlington

  N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 57 (2006). This definition covers a broad range of

  conduct. Id. at 64. Further, causation can be shown indirectly by alleging a protected activity

  followed closely in time by adverse action. See, Cifra v. Gen. Elec. Co., 252 F.3d 205, 217 (2d

  Cir. 2001); Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 110 (2d Cir. 2010).

         Defendant’s attempt to obtain dismissal of Count V, similar to defendant’s other

  arguments, is premature. Defendant does not deny (nor can it) that plaintiff pleads that he did

  complain and attempted to complain about the unlawful discriminatory practices detailed in the
                                                 23
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 31 of 32 PageID #: 126




  Complaint prior to and incorporated by reference into the retaliation count. Comp. §§ 79-81.

  Schimkewitsch is entitled to the benefit of every inference favorable to his allegations, and

  which are presumed true for the purpose of a 12(b)(6) motion. See Vega, supra at 87; Szewczyk,

  supra; Littlejohn, supra at 307, 312. The Complaint need not plead every detail of a claim.

  Pothen, supra at 493; Vega, supra 84; Leibowitz, supra at 591; Swierkiewicz, supra at 510.

         Using defendant’s own analysis, the Complaint makes clear that Schimkewitsch plausibly

  alleges retaliation. Schimkewitsch alleges that defendant retaliated against plaintiff for being

  male following a Title IX investigation. Comp. ¶ 22. Defendant utilized the ASC and its

  pretextual claim of unprofessionalism to intimidate and dissuade Schimkewitsch from charging

  discrimination before he was expelled. Comp. ¶¶ 18-22, 80-81. Significantly, all of the alleged

  adverse actions took place in close temporal proximity to Schimkewitsch’s complaints of

  discrimination. Comp. ¶¶ 36, 41, 49, 55. Defendant’s claim that it was not aware of

  Schimkewitsch’s complaints is simply belied by evidence that will be produced. In any event, as

  Schimkewitsch detailed and pleaded that he did complain about defendant’s unlawful practices

  and conduct, dismissal is simply not warranted. Comp. ¶¶ 18-22, 80-81. Burlington, supra;

  Cifra, supra; Gorzynski, supra; Vega, supra; Szewczyk, supra; Swierkiewicz; supra.

         IV.    SCHIMKEWITSCH PLAUSIBLY ALLEGED DISCRIMINATION AND
                RETALIATION PURSUANT TO NEW YORK CITY HUMAN RIGHTS
                LAW

         Contrary to defendant’s claim, the New York City Human Rights Law (“NYCHRL”),

  (N.Y.C. Admin. Code §§8-101 et seq.) applies to this case. Indeed, courts have held that a

  nonresident plaintiff may invoke the protections of the NYCHRL by merely alleging that the

  discriminatory decision to terminate was made in the city. Rohn Padmore, Inc. v. LC Play Inc.,

  679 F Supp 2d 454, 465 (S.D.N.Y. 2010) (holding nonresident plaintiff working in California

  need only show that the alleged discriminatory decision to terminate occurred in the city).

                                                 24
Case 2:19-cv-05199-GRB-AYS Document 18 Filed 02/03/20 Page 32 of 32 PageID #: 127




  Alternatively, a nonresident plaintiff could demonstrate that the alleged discriminatory conduct

  had an “impact” within the city. Hoffman v. Parade Publs., 15 N.Y.3d 285 (2010); Shah v. Wilco

  Sys., Inc., 27 A.D.3d 169, 176 (1st Dept. 2005).

           Irrespective of which standard is applicable, NYCHRL applies to Schimkewitsch’s

  claims. Indeed, Schimkewitsch was required to complete clinical rotations which occurred within

  New York City and NYIT’s Physician Assistant Studies program had, at the time the claims

  accrued, administrative offices in New York City. 4 As such, Schimkewitsch plausibly alleged

  that the decision to discriminatorily expel him from the program took place in New York City,

  and that decision impacted him by events occurring in New York City. Accordingly, NYCHRL

  applies to plaintiff’s claims.

                                                    CONCLUSION

           Based upon the foregoing, the defendant’s motion to dismiss the Complaint should be

  denied in its entirety.

  Dated: Melville, New York
         January 2, 2020
                                                                   Respectfully submitted,

                                                                   GILBERT LAW GROUP




                                                                   _______________________________
                                                                   JASON ANDREW GILBERT
                                                                   Attorneys for Plaintiff Elijah Schimkewitsch
                                                                   631.630.0100




  4 Notwithstanding the sufficient plausibility of plaintiff’s claims, to the extent plaintiff’s Complaint fails to include
  these or other factual allegations, plaintiff submits that he be permitted to amend his Complaint to include such
  allegations. See, Gilbert affirmation.
                                                            25
